[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-1135

                        DANNY M. KELLY,

                     Plaintiff, Appellant,

                               v.

                  NORTEL NETWORKS CORPORATION,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Selya, Circuit Judges.




     Danny M. Kelly on brief pro se.
     John D. Hanify, Matthew T. Connolly and Hanify & King, P.C.
on brief for appellee.




                       September 13, 2001
          Per Curiam.    Upon de novo review, we affirm the

summary   judgment      dismissing   plaintiff's   complaint

substantially for the reasons stated in the district court's

order of dismissal.     The district court did not abuse its

discretion in denying plaintiff's alternative request for

leave to amend the complaint since the proposed amendment

was frivolous (and, in all events, would have been futile).

          Affirmed.